UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-1613



In Re: EDWARD MICHAEL O’BRIEN,

                                                          Petitioner.




         On Petition for Writ of Mandamus.    (CA-00-1817)


Submitted:   August 20, 2001            Decided:   September 10, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Michael O’Brien, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Michael O’Brien has filed a petition for a writ of

mandamus seeking an order from this court directing the district

court to act upon his civil action.   Mandamus is a drastic remedy

to be used only in extraordinary circumstances.     Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).   Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal.       In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).   The party

seeking mandamus relief carries the heavy burden of showing that he

has “no other adequate means to attain the relief he desires” and

that his right to such relief is “clear and indisputable.”   Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   O’Brien has

not made such a showing.   Accordingly, we deny his motion to pro-

ceed in forma pauperis and deny mandamus relief.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2